Bennett, J. The transcript in tlris case is very imperfect. As far as is shown, no effort has been made to perfect it. The cause is submitted on the papers as they are. From them it would seem that the appellants presented, at some term of the Probate Court of Pope county, a claim for classification and allowance against the estate of S. I). Lewis, deceased. The administrator, at the July term, 1867, of the Probate Court, pleaded the statute of nonclaim and payment. On these issues the Probate Court found for the appellee. The appellants appealed to the Circuit Court, and finding no error in the findings and judgment of the Probate Court, affirmed the judgment. From this judgment of affirmance the appellants again appealed to this court. There is nothing in the record to show what was the date of the account, note or claim presented for allowance. Nor is there any evidence to prove the payment of it. We cannot determine whether the court erred in finding for the appellee on the plea of nonclaim or not, but the presumptions are in favor of the judgment. The rule is that the party complaining must place the facts or rulings before us, by which they may have been aggrieved, otherwise the proceedings and judgment must be upheld as valid. There is enough in this record to show a judgment has been rendered, and until the contrary is made to appear, it must be presumed that the evidence warranted its rendition. Judgment affirmed.